 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   Phillip Walker,                          Case No.: CV 20-10889-DMG (AGRx)
13               Plaintiff,
                                              ORDER FOR DISMISSAL WITH
14       v.                                   PREJUDICE [40]
15   Lichuan Pan, Trustee of the Pan
     Revocable Trust dated May 04, 2002 and
16   Chyi Pan, Trustee of the Pan Revocable
     Trust dated May 04, 2002; and Does 1-
17   10,
18               Defendants.
19

20

21

22

23

24

25

26

27

28

                                              1
 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and good cause appearing:
 3         IT IS ORDERED THAT:
 4         Plaintiff Phillip Walker’s action against Defendant Lichuan Pan, Chyi Pan, and
 5   Church’s Chicken, located at 11251 S. Western Avenue, Los Angeles, CA, is dismissed
 6   with prejudice. Each party will be responsible for its own fees and costs.
 7

 8   DATED: June 14, 2021                                     ___________
                                            DOLLY M. GEE
 9                                          UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
